16 F.3d 417NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Russell SMITH, Jr., Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee,andDEPARTMENT OF ENERGY;  Lawrence Livermore Laboratory;  Fenixand Scisson Inc.;  Romey Newton;  Williams Drilling Co.;John M. Daly;  Thomas M. Padget;  Davis Oil Company;Veterans Administration;  Stancliffe, M.D.;  Burk Dabney;Ray Hayes, Defendants.
No. 93-8064.
United States Court of Appeals, Tenth Circuit.
Dec. 27, 1993.

Before MOORE, ANDERSON, and KELLY, Circuit Judges.

ORDER AND JUDGMENT1

1
This is an appeal from the dismissal of actions filed by plaintiff, pro se, against a host of defendants and an order of sanctions entered subsequently.  The actions were rejected by the district court largely on the ground that they were matters previously litigated through appeal to this court.  The district court further sanctioned plaintiff by barring him from refiling these claims pro se without the permission of the district court.  We have examined the record and find no error.  The orders and judgments appealed from are AFFIRMED substantially for the reasons stated by the district court.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.R.36.3